—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered June 19, 2002, which, inter alia, granted the motion of defendants to quash plaintiffs’ subpoena duces tecum, and order, same court and Justice, entered August 1, 2002, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with one bill of costs.
The motion court properly exercised its discretion in quashing plaintiffs’ subpoena duces tecum, which was overbroad in its demands and was served to obtain further discovery after plaintiffs had filed a note of issue and certificate of readiness for trial, certifying that all necessary discovery had been completed (see Soho Generation of N.Y. v Tri-City Ins. Brokers, 236 AD2d 276, 277 [1997]; Mestel & Co. v Smythe Masterson & Judd, 215 AD2d 329, 330 [1995]).
Defendants’ motion for summary judgment, filed within 120 days of the last deposition conducted in this matter, in accordance with a so-ordered stipulation between the parties, was timely.
The motion court properly dismissed plaintiffs’ breach of contract claim since the alleged oral contract for defendants to handle all of plaintiffs’ insurance needs could not be performed within one year and was thus void under the statute of frauds (see General Obligations Law § 5-701 [a] [1]). Also properly dismissed was plaintiffs’ remaining claim, for fraud, since the record was devoid of evidence raising a triable issue as to the existence of the alleged scheme/conspiracy to defraud plaintiffs. Concur — Nardelli, J.P., Tom, Andrias, Sullivan and Friedman, JJ.